DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/22/2021 has been entered.  Claims 1-3 and 4-20 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. US 9415488 B2 and claims 1-9 of US 10406662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to having a torque controller that switches an impact mechanism from rotational impacts to impacts without rotation when torque reaches a value/threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-15, and 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy et al. (EP 2246156 A1).
Regarding claims 1 and 14, Murthy et al. discloses an impact tool (10, fig. 1) comprising: a housing (12);  a motor (14) disposed in the housing an output spindle (20); an impact mechanism (18) coupled to the output spindle and configured to be driven by the motor, the impact mechanism configured to transmit continuous rotary motion without impacts from the motor to the output spindle [0022] when a torque on the output spindle does not exceed a transition torque, and to transmit rotational impacts from the motor to the output spindle when a torque on the output spindle exceeds the transition torque while the motor rotates in a single direction [0023]; wherein, absent any limit on power delivered to the motor, the impact mechanism is configured to transition from operating in the rotary mode to operating in the impacting mode when a torque on the output spindle exceeds a first transition torque [0023-0025], and 
a controller (106) configured to control power being delivered to the motor [0021] wherein the controller is selectively operable in: (a) a normal mode where the controller controls power being delivered to the motor so 
Regarding claim 2, Murthy et al. discloses the controller temporarily limits power being delivered to the motor by limiting a parameter or analogue of power [0025].  
Regarding claims 11, 15, and 18, Murthy et al. discloses in the control mode, the controller: (a) sets a plurality of intermediate power limits, each corresponding to a torque that is less than the control transition torque, for a plurality of time periods; and (b) limits the power delivered to the motor34Title: Impact Tool With Control Mode Applicant: Black & Decker Inc.Docket No. P-US-TN-15320not to exceed the power limit when that power limit is set, wherein at least one of the plurality of power limits corresponds to an output torque that is lower than the first threshold torque wherein the at least one intermediate power limit comprises a plurality of intermediate power limits, with each intermediate time limit corresponding to a predetermined time period, wherein the predetermined time period that corresponds to a highest intermediate power limit of the intermediate power limits is a longest time period of the predetermined time periods ([0023-0025], figs. 1 and 11).
Regarding claims 12-13, Murthy et al. discloses the plurality of intermediate power limits sequentially increase and in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle (adjust to increase power and adjust to decrease power [0023-0025], figs. 1 and 11). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3, 5-10, 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Murthy et al. (EP 2246156 A1) in view of Rejman et al. (US 20100175902 A1) in view of Kawarai (US 20010010267 A1).
Regarding claim 3, Murthy et al. discloses in the control mode adjustment to increase/decrease power/torque is configured [0023-0025], figs. 1 and 11).  
Murthy et al. fails to disclose in the control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle.  

Kawarai also teaches having a control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2)

Regarding claims 5 and 16, Murthy et al. discloses in the control mode, the controller limits power delivered to the motor (adjust to increase/decrease power/torque, [0023-0025], figs. 1 and 11)
Murthy et al. fails to disclose in the control mode the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool 
Rejman et al. teaches a control mode in which the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Kawarai teaches a control mode in which the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured in the control mode the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller 
Regarding claims 6 and 17, Murthy et al. fails to discloses the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor. 
Rejman et al. teaches the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  

Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Regarding claims 7-10 and 13, Murthy et al. fails to disclose in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher than a power that corresponds to the first threshold torque, the control transition power corresponding to the second threshold torque.  Also, in the alternative if it can be argued that Murthy et al. fails to disclose wherein, in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle-
Rejman et al. teaches in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second 
Kawarai teaches in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to 
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher 
Regarding claims 19-20, Murthy et al. fails to disclose after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque.
Rejman et al. teaches after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition 
after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).   
Kawarai teaches after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque.
after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater 
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have the after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a controller that sets power limit, limits power and relates power to torque) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In claim 1 the phrases “a controller configured to control power… when the transition torque is a first threshold…when the transition torque is a second threshold” and in claim 14 the phrases “an impact mechanism configured to transition…when a torque on the output spindle exceeds a first transition torque” and “setting at least one intermediate power limit”, “temporarily limiting power”, “when the intermediate power limit is set” do not recite how torque is achieved, how power is set, how power is limited or any particular mechanism that achieves these functions.  Since there is no recited sensor or some means for detecting/determining power; the claim implies this is a mechanical means such Murthy et al. power/torque setting collar.  Also, absent any particular mechanism that is detecting/determining power (i.e. a sensor) then the term/phrase “when” is a conditional phrase in which the function 
Also, with respect to the double patenting rejection of Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. US 9415488 B2 and claims 1-9 of US 10406662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to having a torque controller that switches an impact mechanism from rotational impacts to impacts without rotation when torque reaches a value/threshold.  As discussed above since there is no recited sensor or some means for detecting/determining power; the claim implies this is a mechanical means any device that is able to have a power/torque setting.  Also, absent any particular mechanism that is detecting/determining power 
	Examiner suggest reciting how the controller senses that the motor speed, power/torque, and/or a threshold value. Presumably the controller is connected to a sensor that senses these parameters.

Conclusion                                                                                         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ROBERT F LONG/Primary Examiner, Art Unit 3731